Citation Nr: 0524725	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1949 to September 
1969.  He died on March [redacted], 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
dependent's educational assistance pursuant to chapter 35 of 
title 38 of the United States Code.  

In May 2005, the appellant offered testimony at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  The record was to be held open for 
60 days so the appellant could provide additional evidence, 
which was received in June 2005 along with a statement 
waiving initial RO consideration of that evidence.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2001, of carcinoma of the 
lung and multiple sclerosis.  

2.  At the time of his death, the veteran was in receipt of 
service-connected compensation benefits for low back syndrome 
with degenerative changes (assigned a 10 percent evaluation), 
bronchitis (assigned a noncompensable evaluation), and 
bilateral hearing loss (assigned a noncompensable 
evaluation).  

3.  Symptoms consistent with a compensable degree of multiple 
sclerosis were manifested within seven years of his 
separation from active service.  

4.  Multiple sclerosis was a significant condition that 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis may be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The veteran's death due to carcinoma of the lung was 
caused or contributed to substantially or materially by 
multiple sclerosis.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).  

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have been met. 38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in July 2001, November 2001, August 
2003, and December 2003, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

At the end of September 1969, the veteran retired from 
military service after more than 20 years of active service.  
His service medical records are silent as to any findings of 
multiple sclerosis or of lung cancer.  After his service, the 
VA granted service connection for a low back syndrome with 
degenerative changes, bronchitis, and bilateral hearing loss.  

The veteran died on March [redacted], 2001.  The death certificate 
showed carcinoma of the lung as the immediate cause of death, 
with no specific disease or disorder listed as an underlying 
cause of death (meaning, a disease or injury that initiated 
the events resulting in death).  The death certificate also 
listed multiple sclerosis as an other significant condition 
contributing to death but not resulting in any underlying 
cause of death.  

The appellant filed her claim seeking service connection for 
the cause of the veteran's death in June 2001.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2004); see 
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).  

In her statements, and in the testimony she and her son 
offered in May 2005, the appellant basically made three 
arguments favoring her claim.  First, she contended the 
veteran's multiple sclerosis was manifested prior to October 
1976, and thus within seven years of his separation from 
service.  Second, she maintained the veteran's multiple 
sclerosis was manifested by an incident of optic neuritis a 
few weeks before he separated from service.  Third, she 
alleged that the veteran's lung cancer was related to various 
viral infections and incidents of service-connected 
bronchitis he experienced in service.  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in March 2001.  Therefore, the appellant 
is not entitled to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor is there an 
issue of hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).  

As for her first allegation - that the veteran's multiple 
sclerosis was manifested prior to October 1976, within seven 
years of his separation from service - the analysis of the 
claim must proceed as if the veteran were filing for service 
connection of multiple sclerosis during his lifetime.  If 
that analysis shows multiple sclerosis is a service-connected 
disability, then the appellant argues service connection 
should be established for the cause of the veteran's death.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Of particular interest 
in this case is that the veteran may be entitled to 
presumptive service connection of multiple sclerosis, if it 
becomes manifest to a degree of 10 percent or more within 
seven years of service.  Multiple sclerosis is assigned a 
minimum rating of 30 percent, if present at all, under 
38 C.F.R. § 4.124(a), Diagnostic Code 8018.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno, 6 Vet. App. at 469.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence of record includes medical findings consistent 
with multiple sclerosis as early as December 1978.  Private 
clinical records dated December 11, 1978, showed complaints 
of ataxia and incoordination affecting first the lower 
extremities and then the arms, and finally resulting in 
dysarthria and marked changes in handwriting.  At the time, 
the veteran told the examiner these symptoms had been 
progressively worsening over the previous two years.  

The veteran separated from service at the end of September 
1969.  The seven-year presumptive period following service, 
during which multiple sclerosis may be presumed to have been 
incurred in service, expired at the end of September 1976.  
Thus, the date of onset of the disease - calculated by 
reference to the December 1978 private clinical record and by 
the veteran's comment of a two-year history - is sometime in 
December 1976, less than three months after the expiration of 
the seven-year presumptive period.  

The key question, then, is whether the veteran had symptoms 
of multiple sclerosis just three months or more prior to the 
point at which the disease is documented in the medical 
evidence.  The only evidence on this point is the testimony 
of the appellant and her son at the May 2005 hearing.  They 
noted that the veteran had various episodes of incoordination 
throughout the 1970s, including treatment at the Valley Forge 
Army Hospital, though their attempts to obtain copies of 
those records were unsuccessful because the records had been 
burned.  The veteran's son specifically recalled several 
fishing trips in the mid 1970s where the veteran's 
coordination was impaired in an inexplicable manner.  The 
appellant and her son, as lay persons without demonstrated 
medical expertise, are competent to offer testimony as to 
readily observable features or symptoms of injury or illness, 
such as incoordination.  Layno, 6 Vet. App. at 469.  While 
this testimony lacks a specific date attached to the observed 
neurological symptoms, it is consistent with the appellant's 
argument that the veteran's comment of a two-year history of 
complaints recorded in the December 1978 private medical 
record underestimated the true history of the disease.  

Although the facts of this case place a premium on 
specificity in the dates of any complaints or medical 
findings, it is also noted that multiple sclerosis is 
commonly understood to be a disease of unknown etiology and 
of a long, latent period of incubation.  The benchmark 
measurement of a two-year history of complaints prior to the 
date of documented symptoms, in December 1978, is based on a 
history provided by the veteran at that time.  It is 
possible, as argued by the appellant, that the veteran may 
have reported the two-year history as a general figure, one 
that was meant to represent a ballpark figure for use in 
treatment, but which was not meant as a specific measurement 
of the length of his history of symptoms.  Though there can 
be a significant difference between a two-year or for example 
a three-year history, someone such as the veteran who 
suffered from a progressive neurological disorder such as 
multiple sclerosis, looking into the past for an explanation 
of what had been unexplainable complaints, may not have 
recognized the length of time he had been experiencing these 
symptoms.  As a result, he may have underestimated the length 
of the history, which would have a significant effect in this 
case.  

The record includes medical evidence of treatment for 
multiple sclerosis from December 1978, and a documented 
history of neurological symptoms and impairment for the 
previous two years.  Finally, there is a statement from J. 
Susac, M.D., specializing in neuro-ophthalmology, to the 
effect that the veteran showed symptoms of multiple sclerosis 
in December 1970.  The appellant and her son have provided 
competent testimony of their observation of the veteran from 
the mid-1970s, within a few years of the veteran's separation 
from service, which revealed incoordination and other 
neurological symptoms consistent with multiple sclerosis.  In 
view of the evidence showing multiple sclerosis as a 
contributing factor in the veteran's death, the medical 
evidence of a two-year history of multiple sclerosis as of 
December 1978, and the testimony of the appellant and her son 
of symptoms from the mid-1970s, it is the determination of 
the Board that the evidence supports the claim of entitlement 
to service connection for the cause of the veteran's death.  

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.  As the Board concludes in this case that 
service connection for the cause of the veteran's death is 
warranted, it follows that eligibility for Dependents 
Educational Assistance under Chapter 35 is established.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35 is granted.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


